 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   BRIAN CAPUTO,                                                Case No. 1:15-cv-01008-LJO-EPG (PC)
11                   Plaintiff,                                   ORDER RE: PLAINTIFF’S REPLY TO
                                                                  DEFENDANTS’ DESIGNATION OF
12          v.                                                    COUNSEL FOR SERVICE
13   GONZALES, et al.,                                            (ECF NO. 134)
14                   Defendants.
15

16            Brian Caputo (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18            On October 23, 2018, Defendants filed a notice of designation of counsel for service.
19   (ECF No. 123). Pursuant to the notice, attorney Robert Rice was added to the Court’s docket
20   as additional counsel for Defendants.
21            On August 19, 2018, Plaintiff filed a reply to Defendants’ designation of counsel for
22   service. (ECF No. 134). Plaintiff argues that Defendants should not have two counsel while
23   Plaintiff does not even have one. Accordingly, Plaintiff asks that Defendants not be allowed to
24   have a second counsel.
25            Plaintiff’s request will be denied. Plaintiff has cited to no authority that would allow
26   the Court to prevent Defendants from having a second counsel from the Kern County Counsel’s
27
              1
              Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is
28   now incarcerated at USP Yazoo City.

                                                              1
 1   Office assigned to represent them because Plaintiff is proceeding pro se.2
 2            Accordingly, IT IS ORDERED that Plaintiff’s request for the Court to prevent
 3   Defendants from having a second counsel assigned to their case is DENIED.
 4
     IT IS SO ORDERED.
 5

 6
         Dated:       November 20, 2018                                   /s/
 7                                                                UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27            2
                Plaintiff also appears to argue that Defendants should not be allowed to have additional representation
     because they have committed criminal acts and are sued often. However, Plaintiff has cited no authority to
28   support this position.

                                                              2
